Citation Nr: 1825084	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  12-24 369A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee arthritis prior to January 26, 2017.  

2.  Entitlement to a disability rating in excess of 10 percent for arthritis of the left knee.

3.  Entitlement to service connection for disabilities of the right and left hips.

4.  Entitlement to a disability rating in excess of 20 percent for degenerative changes of the lumbosacral spine, with limitation of motion and muscle spasm. 

5.  Entitlement to an effective date earlier than July 16, 2010, for the awards of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) and dependents' educational assistance (DEA) predicated upon the award of TDIU.  

6.  Entitlement to a disability rating in excess of 30 percent for muscle atrophy of the right foot, ankle, and calf; and to an effective date earlier than January 26, 2017, for the award of service connection for muscle atrophy of the right foot, ankle, and calf.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to April 1987.

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of November 2009, April 2010, January 2012, and February 2017.

In September 2017, the Veteran's attorney raised a challenge of clear and unmistakable error in an August 2013 RO decision which denied service connection for a left foot disability.  (Although the attorney mistakenly identified a January 2012 decision as involving the error, review shows that the matter was merely deferred in January 2012, and was decided in August 2013.)  The RO wrote him a letter in September 2017 recommending that he complete and submit a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits.  However, this application form, provided by the RO, does not encompass claims of clear and unmistakable error.  Therefore, the matter is REFERRED to the RO for appropriate action; either to provide the attorney with the proper form, or to simply begin processing his claim, the basis for which was well-explained in the September 2017 letter.

The issues of entitlement to service connection for disabilities of the right and the left hips; entitlement to a disability rating in excess of 20 percent for degenerative changes of the lumbosacral spine, with limitation of motion and muscle spasm; entitlement to an effective date earlier than July 16, 2010, for the awards of TDIU and DEA predicated upon the award of TDIU; entitlement to a disability rating in excess of 30 percent for muscle atrophy of the right foot, ankle, and calf; and to an effective date earlier than January 26, 2017, for the award of service connection for muscle atrophy of the right foot, ankle, and calf; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 26, 2017, the Veteran's right knee arthritis caused painful right knee motion, but at no point was his right knee extension limited beyond 5 degrees or his right knee flexion limited beyond 100 degrees.  

2.  Throughout the appeal period, the Veteran's left knee arthritis caused painful left knee motion, but at no point was his left knee extension limited beyond 5 degrees or his left knee flexion limited beyond 100 degrees.  


CONCLUSIONS OF LAW

1.  A disability rating greater than 10 percent for right knee arthritis prior to January 26, 2017, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2016).

2.  A disability rating greater than 10 percent for left knee arthritis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As will be discussed below, the Board is remanding some claims on appeal to obtain any outstanding VA medical evidence, as well as additional medical opinions.  However, this outstanding evidence does not pertain to the appeals which are decided herein.  No further evidentiary development is apparent regarding the knee claims.  We observe that the Veteran's attorney requested updated VA examinations with regard to the Veteran's knees, and such were provided in January 2017.  

Neither the attorney nor the Veteran has raised any concerns involving these examinations or any other duty to assist matter involving the appeals resolved herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Increased rating claims

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating claims for increased ratings, VA must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Because this appeal has been ongoing for a lengthy period of time, and because the level of a Veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When assessing the present level of disability for the period on appeal, staged ratings are appropriate when the facts show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  When an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received, if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. at 509.

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

	Right and left knees

Historically, the Veteran sustained several various injuries to his right knee and leg during service, to include an automobile accident.  He underwent arthroscopic right knee surgery during service.   The report of the surgery shows that the surgeons essentially visualized the knee during this procedure and debrided some jagged meniscal tissue.  The resulting diagnosis was of severe degenerative joint disease of the right knee.  Arthritis in the right knee as well as muscle wasting in the right thigh were initially documented during service and then confirmed on the VA general medical examination provided following his discharge from service.  Service connection for degenerative joint disease of the right knee with muscle atrophy was granted effective upon the Veteran's discharge from service.  A 20 percent disability rating for the arthritis with muscle atrophy was assigned at that time.  Effective in July 1995, the rating was increased to 30 percent.

Service connection for arthritis of the left knee was granted by the Board in September 1993.  The RO implemented the grant in November 1993, assigning a 10 percent disability rating effective in November 1990.  This disability rating has remained in effect since that time.  

In July 2005, the RO implemented a Board decision which separated the two aspects of the Veteran's right leg disability, assigning a separate 10 percent disability rating for the arthritis aspect of his right leg disability.  

The current appeal involving the Veteran's knees stems from a December 2009 claim in which the Veteran requested disability ratings greater than 10 percent for the arthritis aspect of both knees.  In an April 2010 decision, the RO reviewed the arthritis ratings only, and did not address the muscle atrophy ratings.  The subsequent Statement of the Case, and the Veteran's August 2012 Substantive Appeal only addressed the arthritis aspect of his knee joint.  In November 2016, the Veteran's attorney requested a new VA examination for the Veteran's knees.  Such an examination was accomplished in January 2017.  Following the examination, the RO issued a Supplemental Statement of the Case in February 2017 pertaining to the ratings assigned for arthritis of both knees.  

      Amputation rule

Also in February 2017, the RO granted a 40 percent disability rating for muscle atrophy of the right thigh muscles, and granted a separate 30 percent disability rating for atrophy of the right foot, ankle, and calf.  

Thus, the combined disability rating for the Veteran's right leg, from the thigh down to his ankle, as of January 26, 2017, is 60 percent.  See 38 C.F.R. § 4.25.  

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  The combined evaluations for disabilities at or below the knee shall not exceed a 60 percent disability rating, as provided by 38 C.F.R. § 4.71a, Diagnostic Codes 5162, 5163, 5164 (amputation at the middle or lower thirds of the thigh; amputation of the leg with defective stump, thigh amputation recommended; and amputation not improvable by prosthesis controlled by natural knee action all warrant a 60 percent evaluation).  The "amputation rule," provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation is performed. 38 C.F.R. § 4.68.  

As such, because a knee rating cannot exceed the currently assigned 60 percent evaluation without running afoul of the restrictions set forth in 38 C.F.R. § 4.68, the Board need not consider whether higher disability ratings are warranted for any aspect of the Veteran's right knee and leg impairment, subsequent to January 26, 2017.  Therefore, the following analysis will focus on the disability level manifested in the Veteran's right knee prior to January 26, 2017, and on the left knee disability level throughout the appeal period.

Analysis

Under the provisions of Diagnostic Codes 5003 and 5010, degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, rather than added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of knee motion is rated utilizing the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides that limitation of flexion to 60 degrees is rated as noncompensable, limitation of flexion to 45 degrees is rated as 10 percent disabling, limitation of flexion to 30 degrees is rated as 20 percent disabling, and limitation of flexion to 15 degrees is rated as 30 percent disabling.  Diagnostic Code 5261 provides that limitation of extension to 5 degrees is rated as noncompensable, limitation of extension to 10 degrees is rated as 10 percent disabling, limitation of extension to 15 degrees is rated as 20 percent disabling, limitation of extension to 20 degrees is rated as 30 percent disabling, limitation of extension to 30 degrees is rated as 40 percent disabling, and limitation of extension to 45 degrees is rated as 50 percent disabling.  Plate II in 38 C.F.R. § 4.71 provides a pictorial depiction of knee flexion and extension between zero and 140 degrees.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Veteran's VA medical records since 2008 reflect that for many years he took various pain medication for arthritis symptoms, but he had to stop taking NSAIDs due to a history of blood clots.  He has also used a topical pain relief cream.  He has undergone physical therapy for multiple orthopedic complaints, and tried cortisone injections.  He has worn braces, used a walker, and occasionally relies on a wheelchair.   

The report of a March 2010 VA examination shows the Veteran had daily knee pain which was worse in the morning, but generally painful at a five out of ten level.  He was using a cane.  He also wore a knee brace.  Upon clinical examination, he had motion from zero to 140 degrees in both knees without increased pain.  No muscle wasting or atrophy was noted, and muscle strength against resistance was full.  Joint stability testing was negative.  Repetitive motion increased pain, but no weakness, fatigue, coordination or range of motion.  The diagnosis was of severe bilateral arthritis of both knees.

A September 2010 X-ray study showed severe tricompartmental degenerative joint disease in the right knee and moderate tricompartmental degenerative joint disease in the right knee.  During a September 2010 VA examination for the purpose of identifying whether the Veteran was employable, his right knee was measured as having zero to 105 degrees of motion with pain.  His left knee manifested motion from zero to 110 degrees with stiffness but no pain.  

In March 2011, the Veteran reported that he was unable to completely straighten or bend either knee.  

During a March 2011 orthopedic consultation, the Veteran walked with an antalgic gait and was using a cane.  There was no instability in the knee, although his right knee arthritis was described as severe.  A pseudogout condition was identified as well.

A February 2012 magnetic resonance imaging study was interpreted as showing tricompartmental osteoarthritic changes.  

During a June 2013 Emergency Department visit, the Veteran complained of increasing right knee effusion and an ache in his left posterior knee and left upper calf.  Fluid was aspirated and he was given an injection into the right knee joint space.

A September 2013 primary care note reflects that the Veteran had difficulty walking down steps.

In January 2014, it was noted by his primary care team that the Veteran walked with a limp.  Fluid was aspirated from the right knee in February 2014.  Range of motion at that time was from three degrees to 110 degrees. Valgus deformity was noted, as was instability with varus and valgus stress.  The Veteran had a series of three Hyalgan injections in his right knee in March 2014.  

In January 2015, the Veteran had his right knee aspirated in the VA's Emergency Department.  He reported to the ER staff that he was not interested in having a knee replacement.  

In January 2015, the Veteran had his right knee aspirated in the VA's Emergency Department.  He reported to the ER staff that he was not interested in having a knee replacement.  

The report of a February 2016 orthopedic surgery consultation shows that the Veteran had recently been to the emergency room for right knee pain.  Fluid was aspirated from his knee at the emergency room.  During the February 2016 visit, the Veteran was observed to walk with a pronounced antalgic gait.  Upon examination, the right knee had a pronounced valgus deformity which was deemed partially correctable.  He had tenderness to palpation over the lateral joint.  Range of knee motion was from 5 to 100 degrees.  The knee was stable to testing.  X-rays showed severe tricompartmental degenerative joint disease of the knee.  During the appointment more fluid was separated from the knee, he was given a cortisone injection and referred for a new knee brace.  The orthopedist commented that the eventual treatment would be a right knee replacement.

A March 2016 orthopedic surgery visit reflects that the Veteran had five to 100 degrees of right knee motion.

A December 2016 primary care note indicates that the Veteran would be referred to the orthopedics department to schedule an elective right knee replacement surgery.

The Veteran underwent a VA examination in January 2017.  At that time, he  reported that he could not walk for more than two minutes without taking a break because of his right knee.  Upon clinical examination, he manifested range of right knee motion from five to 100 degrees.  The examiner determined that although the range of motion was abnormal, in and of itself the limited motion did not contribute to functional loss.  There was objective evidence of pain in the knee.  The Veteran's left knee was deemed to be entirely normal, with full range of motion from zero to 140 degrees.  The examiner noted the Veteran's history of effusion in the right knee with multiple aspirations, and commented there was no recurrent subluxation or instability, as joint stability testing yielded normal (i.e., stable) results.  In response to the question as to whether the Veteran's right leg functioning was so diminished that amputation with a prosthesis would equally serve the Veteran, the examiner responded, "no."  Following review of imaging studies, the examiner deemed that arthritis was documented in the right knee only.

Initially in applying the rating criteria to the Veteran's range of knee motion measurements taken over the years, at no time during the appeal period was his knee extension limited beyond 5 degrees.  Similarly, at no point during the appeal period was his flexion limited beyond 100 degrees.  In other words, based solely upon range of knee motion, arthritis affecting both knees warrants a noncompensable disability rating only.  

However, the Veteran's knee arthritis is more symptomatic than is reflected solely by the motion of the knees.  Swelling/effusion requiring medical aspiration has been demonstrated in the right knee upon multiple occasions during the appeal period.  Tricompartmental arthritis affecting both knees has been repeatedly established on X-rays.  Likewise pain on motion, stiffness, a need for knee braces and walking aids, multiple steroid injections and pain medications are all demonstrated in the record, drawing a clear picture of bilateral knee arthritis which is compensable.  Painful motion is entitled to at least the minimum compensable rating for a joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).  A 10 percent rating is the minimum compensable rating for limitation of motion of the knee as set forth above.  38 C.F.R. § 4.71, Diagnostic Codes 5260 and 5261.  It is for these reasons that the RO has properly assigned a 10 percent disability rating for each knee.  Because the Veteran's knees become painful on use, the VA is required to regard them as "seriously disabled."  DeLuca.  Absent greater limitation of motion, however, a higher disability rating for either knee is not warranted.  

In reaching this conclusion, the Board reiterates that the Veteran's knees and legs are rated for additional service-connected impairment as well, which is outlined above.  The right knee/leg is currently rated as analogous to amputation, which reflects the great severity of his right knee disability.  However, as noted above, the Veteran and his attorney have not filed an appeal or expressed disagreement with any aspect of the knee/leg ratings other than the arthritis.  

The preponderance of the evidence is against the award of a disability rating greater than 10 percent for right knee arthritis prior to January 26, 2017, and greater than 10 percent for arthritis of the left knee at any point throughout the appeal period.  The Board notes further that for the rating period prior to January 26, 2017,  joint stability testing yielded normal results on each knee, thus a separate rating for knee instability is not in order.

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A disability rating greater than 10 percent for right knee arthritis prior to January 26, 2017, is denied.

A disability rating greater than 10 percent for left knee arthritis at any point during the appeal period is denied.


REMAND

Right and left hips

The Veteran complained of pain in his right hip during a January 1988 VA examination, within one year of his discharge from service.  X-ray studies taken in March 1996, nine years after service, were interpreted as normal, however.  An April 1999 X-ray of the right hip only, was interpreted as showing minimal degenerative changes.  More recent medical records confirm the presence of mild degenerative changes in both hips.

The Veteran's attorney asserts that service connection for disabilities of both hips is warranted either as directly related to service or as secondary to service-connected disabilities.  An August 2010 VA medical opinion is to the effect that the Veteran's hip disabilities are not proximately caused by his service-connected lumbar spine disability but that the bilateral hip arthritic changes are related to normal aging.  In reaching this conclusion the VA examiner noted that the Veteran did not have abnormal gait, leg or hip height differences, and no restriction of range of motion.  

However, the examiner did not comment upon a secondary relationship between the Veteran's service-connected muscle atrophy and his hip arthritis.  The examiner also did not provide enough information to identify what she meant when she stated the Veteran had normal range of motion, as he does indeed have reduced knee motion, as confirmed in the other evidence of record.  Her statement about normal gait appears to be inaccurate as well, as it is contradicted in the multiple medical treatment records cited above.  Thus this medical opinion fails to provide the foundation necessary for the Board to understand the possible etiologies of the Veteran's bilateral hip arthritis.  

As the Veteran and his attorney contend that the hip problems may be related directly to service, an informed medical opinion should be obtained on this aspect of the case as well.  In particular, the examiner should review the Veteran's service treatment records, to include the reports of the automobile accident and the various other injuries affecting the Veteran's knees during service, to determine whether any injury to the hips could have resulted as well.  The medical opinion should consider all the incidents reflected in the Veteran's service treatment records, the reports of the post-service VA examinations, and also should include a discussion as to the significance, if any, of the X-ray evidence showing early degenerative changes within ten years from service.  



Lumbosacral spine

Initially, the Board notes that the RO has not certified this issue to the Board yet.  The Veteran's attorney has provided persuasive arguments as to why the issue is ripe for Board review and why it should be certified.  The RO's inaction on this certification appears to be negligent rather than intentional, as it does not appear from the electronic record that any actions are currently being taken on this issue.  Therefore, the Board will accept jurisdiction and proceed to review the case.  Because a remand is required anyway and because it is exactly what the Veteran's attorney has requested, we can identify no harm to the Veteran's position in this course of action.

Historically, prior to this appeal period, the Veteran underwent a L4 laminectomy and L4-5 diskectomy at VA in September 2004.

In November 2016 statement, the Veteran reported having radiculopathy from his low back into his legs, which is worse during the winter and flares-up when it is going to rain.  The Veteran was most recently examined for purposes of compensation related to his lumbar spine in September 2009, and no radiculopathy was identified during that examination.  Furthermore, the most recent RO review of this question occurred in April 2011.  Multiple medical records and legal arguments have been added to the record since that time.

Thus, the 2009 examination report is stale, as the Veteran alleges additional impairment which was not shown at that time, and the RO's review is likewise stale, as it has not been updated to reflect nearly six additional years of medical treatment records which are available for review, for which no waiver of RO review has been provided.  Upon remand, therefore, the Veteran's recent medical records should be reviewed and he should be provided with a thorough VA examination to determine all current impairment related to his lumbar spine.




Earlier effective date claims

Because the grant of dependents' educational assistance is predicated upon the award of TDIU, the discussion which follows revolves wholly upon TDIU.  However, as the one benefit follows the other, in this case, they are intertwined and will be discussed together.

The currently-assigned effective date of July 16, 2010, is based upon the date the Veteran's application for TDIU was received at VA.  The grant was based upon the Veteran's report of having left work due to his service-connected disabilities as well as a September 2010 VA medical opinion that the Veteran was indeed unable to perform employment due to his service-connected disabilities.  

The Veteran's attorney asserts that the report of an October 2004 VA examination, which includes the Veteran's statement that he had retired from his work at the post office because of his knee, should constitute an informal claim for TDIU benefits.  The attorney notes that the Veteran reported having used up all his sick leave due to his knee pain, and that he needed to hire people to do any maintenance work around his home.  

Review of the records shows that the Veteran did indeed tell the October 2004 examiner he had taken early retirement from the post office on account of his knee.  Several similar statements occur later in the record as well.  In a September 2007 statement submitted with reference to an apportionment claim, the Veteran reported that he had retired because of health problems.  During a March 2010 VA examination, the Veteran reported that he had worked at the post office until age sixty, when he had enough time and was able to leave with a pension.  He believes he had been unreliable toward the end of his career with the post office as he had been missing too much work.  

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Any communication indicating an intention to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.  38 C.F.R. § 3.157.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  Alternatively, a total disability rating for compensation based on unemployability may be assigned to a veteran who is unable to secure and follow a substantially gainful occupation by reason of his/her service-connected disabilities.  The Veteran's employment history, educational and vocational attainment as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy for the VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of the Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

In this case, the records shows that until the TDIU which is currently in effect was granted, the Veteran carried a 60 percent combined disability rating with the highest individual disability rating being that of 30 percent for muscle atrophy of the right thigh related to his right knee arthritis.  He therefore did not meet the schedular criteria for consideration of a TDIU.  

Under the governing regulations, the Board finds that the attorney's assertion that the October 2004 VA examination constitutes an informal claim for TDIU is reasonable.  Furthermore, the evidence suggests that the Veteran may have been unemployable in 2004 due to service-connected disabilities; however, the combined rating percentage requirement of 38 C.F.R. § 4.16 (a) is not met.  Accordingly, the issue of entitlement to a TDIU prior to July 2010 should be remanded for referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b).

Inasmuch as the appeal is being remanded for the reasons expressed above, the Veteran's VA treatment records should be updated for the claims file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Muscle atrophy of the right foot, ankle, and calf

In February 2017, the granted a separate 30 percent disability rating for atrophy of the right foot, ankle, and calf.  The Veteran's attorney filed a notice of disagreement with both the disability rating assigned and the effective date in September 2017.  See 38 C.F.R. §§ 20.201, 20.302.  The RO has not yet had a chance to issue a statement of the case as to these two issues.  

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA medical treatment afforded to the Veteran at the Pittsburgh VA Medical Center at the University Drive, H.J. Heinz, and Aspinwall locations since February 2017 for inclusion in the file.

2.  AFTER obtaining these VA treatment records, the veteran should be afforded a VA orthopedic examination to a) identify the nature and etiology of the Veteran's bilateral hip disabilities and b) identify all current impairment and the level of impairment involving the Veteran's lumbar spine.  

      The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be accomplished in conjunction with the examination, to include appropriate testing for lumbar spine radiculopathy.

      The examiner should review the Veteran's service treatment records, to include the reports of the automobile accident and the various other injuries affecting the Veteran's knees during service, to determine whether any injury to the hips could have resulted as well.  
      
      In conjunction with results of the clinical examination and testing, the examiner should:
      
      (a) Provide a medical opinion as to whether it is more, less, or equally likely that the currently-shown hip disabilities were incurred during service or whether they are proximately caused by service-connected knee disabilities or service-connected muscle wasting.  
      
      The opinion should include consideration of all the incidents reflected in the Veteran's service treatment records, the reports of the post-service VA examinations, and also should include a discussion as to the significance, if any, of the X-ray evidence showing early degenerative changes ten years after service, and  consideration of the Veteran's altered gait over the years and specifically discuss the knee arthritis and the right leg muscle atrophy, in addition to specific discussion of the age-related degeneration identified by the prior VA examiner.  
      
      The complete rationale for all opinions expressed should be fully explained.
      
      All current impairment involving the Veteran's lumbar spine should be fully-identified, utilizing the most recent examination protocol/worksheet for this purpose.  In reporting the range-of-motion findings, comment on the extent of any painful motion, at which measurement the pain begins, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.
      
      Any associated neurologic impairment must be identified and the severity of any such impairment should be indicated.

3.  Refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16 (b) for the period from October 2004 to July 2010.  See October 2004 and March 2010 VA examination reports.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

5.  The RO should furnish the Veteran with a Statement of the Case pertaining to the issues of entitlement to a disability rating in excess of 30 percent for muscle atrophy of the right foot, ankle, and calf; and to an effective date earlier than January 26, 2017, for the award of service connection for muscle atrophy of the right foot, ankle, and calf.  These claims will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


